Bernard Newman, Judge:
Plaintiff Bar-Mar Warehouse Co., Inc. has moved for reconsideration of this Court’s order of September 23, 1982, 4 CIT 137 (1982), denying Bar-Mar’s application for an award of counsel fees and other expenses by a prevailing party in any civil action brought by or against the United States or any of *168its agencies pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). As pointed out on several occasions, this Court is fully familiar with the background of this litigation — and all its ramifications. It suffices to state here that Bar-Mar’s present application is totally lacking in merit; and accordingly the application is denied.